Citation Nr: 1029544	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-31 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez


INTRODUCTION

The appellant had active service from August 1969 to August 1973.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A videoconference hearing in front of the undersigned Acting 
Veterans Law Judge was held in January 2009.  A transcript of the 
hearing has been associated with the claim file.

The issue of service connection for tinnitus has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking service connection for hearing loss 
disability.  After a review of the evidence of record, the Board 
finds that additional development is needed prior to deciding the 
appellant's claim.

Service treatment records show that the appellant's hearing 
worsened bilaterally during his service.  Indeed, a November 1968 
entrance examination shows average puretone thresholds as 
follows:




 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
-5
0
X
5
LEFT
0
0
0

0

A separation examination of August 1973 shows average puretone 
thresholds to be as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
300
4000
RIGHT
5
5
0
10
20
LEFT
15
10
15
25
25

The appellant testified at the videoconference hearing of January 
2009 that he first noticed hearing loss while still in service.  
He testified to noise exposure in service in the form of engine 
noise from diesel submarines without using any ear protection, 
and from being on an ammunition ship and being the shell man with 
the deck guns and qualifying for the guns.  A review of the 
appellant's personnel records show that he served in the USS 
WAHOO, a submarine, and at the USS MT HOOD, an ammunition ship.  
Therefore, the appellant's allegations of noise exposure in 
service are supported by the record.  Moreover, the appellant 
testified at the hearing that he did not feel like he could 
afford hearing aides until 1999 when he sought treatment for his 
hearing loss.

In August 2008, a VA medical opinion was obtained which stated 
that it is less likely than not that the appellant's current 
hearing loss is a result of noise exposure to diesel engines 
while serving on a submarine in service.  The audiologist further 
stated that while his separation audiogram did show a slight 
decrease in sensitivity from his induction physical, the hearing 
sensitivity was within normal limits at the time and that no 
other reports of hearing loss were found in his claim file until 
an audiogram done in 1999 which showed moderately severe to 
severe high frequency hearing loss.  Finally, the audiologist 
stated that the decrease in sensitivity in the left ear which 
occurred during the course of 8 years (between 1999 and 2007) is 
obviously not consistent with military noise exposure since the 
appellant left the military 25 years prior to the first 
evaluation in 1999.  Finally, the audiologist stated that there 
is most likely some other explanation for the decrease in 
sensitivity from 1999 to the present as well as the decrease in 
sensitivity from 1973 to 1999.

The Board finds that the August 2008 opinion is inadequate to 
properly decide the appellant's claim.  While the audiologist 
reviewed the claim file, the opinion was provided without the 
benefit of an interview of the appellant and adequate recording 
of history noise exposure.  More importantly, while the 
audiologist stated that the current hearing loss disability was 
not related to noise exposure in service, the opinion 
acknowledged that the Veteran's hearing sensitivity decreased 
during service.  Further, the audiologist simply stated that the 
Veteran's in-service and post service decrease in sensitivity 
must be due to something else, but did not specify what this 
could be.  

On remand, a new examination must be requested which provides a 
full rationale for any opinion rendered and which relies in the 
medical history of record and which contemplates noise exposure 
history.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA audiological examination 
to determine the nature and etiology of 
the current bilateral hearing loss 
disability.  The appellant's claim file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should elicit from the appellant 
his complete noise exposure history 
including in-service and post-service 
noise exposure, and occupational and 
recreational noise exposure.  The examiner 
must opine as to whether the currently 
found bilateral hearing loss disability is 
more likely than not due to military noise 
exposure.  The examiner must specifically 
consider the entrance and separation 
examination audiological findings which 
show a decline in hearing sensitivity 
during service.  The examiner must explain 
the rationale for all opinions given.

2.  If the benefit sought on appeal is 
denied, the appellant's claim should be 
readjudicated and a new Supplemental 
Statement of the Case should be issued.  
Thereafter, afford the appellant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



